— Appeal by defendant from a judgment of the Supreme Court, Queens County (Glass, J.), rendered January 29, 1982, convicting him of criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
A review of the record discloses that the issues raised on this appeal were not litigated at Criminal Term, and, therefore, were not preserved for our review (see CPL 470.05, subd 2; People v Hoke, 62 NY2d 1022; People v Little, 62 NY2d 1020; People v Lebron, 95 AD2d 864; People v Rossman, 95 AD2d 873), and we decline to reach those issues in the exercise of our interest of justice jurisdiction. Lazer, J. P., O’Connor and Lawrence, JJ., concur.